Exhibit 10.2

 

LOGO [g889849g08z21.jpg]             

EXECUTION VERSION

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

March 3, 2015

 

To: Gogo Inc.

   1250 N. Arlington Heights Rd., Suite 500

   Itasca, IL 60143

   Attn:     Varvara Alva, Vice President, Investor Relations and Treasurer

   Telephone No.: 630-647-1069

   Facsimile No.:630-647-1268

Re: Forward Stock Purchase Transaction

Dear Sir / Madam:

The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between JPMorgan Chase
Bank, National Association, London Branch (“Dealer”) and Gogo Inc.
(“Counterparty”) on the Trade Date specified below (the “Transaction”). This
letter agreement constitutes a “Confirmation” as referred to in the ISDA Master
Agreement specified below. This Confirmation shall replace any previous
agreements and serve as the final documentation for the Transaction.

The definitions and provisions contained in the 2000 ISDA Definitions (the “Swap
Definitions”) and the 2002 ISDA Equity Derivatives Definitions (the “Equity
Definitions” and together with the Swap Definitions, the “Definitions”) in each
case as published by the International Swaps and Derivatives Association, Inc.
(“ISDA”), are incorporated into this Confirmation. In the event of any
inconsistency between the Swap Definitions and the Equity Definitions, the
Equity Definitions shall govern, and in the event of any inconsistency between
the Definitions and this Confirmation, this Confirmation shall govern. Certain
defined terms used herein are based on terms that are defined in the Offering
Memorandum dated March 3, 2015 (the “Offering Memorandum”) relating to the 3.75%
Convertible Senior Notes due 2020 (as originally issued by Counterparty, the
“Convertible Notes”) issued by Counterparty in an aggregate initial principal
amount of USD 340,000,000 (as increased by up to an aggregate principal amount
of USD 60,000,000 if and to the extent that the Initial Purchasers (as defined
herein) exercise their option to purchase additional Convertible Notes pursuant
to the Purchase Agreement (as defined herein)) pursuant to an Indenture to be
dated March 9, 2015 between Counterparty and U.S. Bank National Association, as
trustee (the “Indenture”). In the event of any inconsistency between the terms
defined in the Offering Memorandum, the Indenture and this Confirmation, this
Confirmation shall govern. The parties acknowledge that this Confirmation is
entered into on the date hereof with the understanding that (i) definitions set
forth in the Indenture which are also defined herein by reference to the
Indenture and (ii) sections of the Indenture that are referred to herein, in
each case, will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by

JPMorgan Chase Bank, National Association

Organised under the laws of the United States as a National Banking Association.

Main Office 1111 Polaris Parkway, Columbus, Ohio 43240

Registered as a branch in England & Wales branch No. BR000746

Registered Branch Office 25 Bank Street, Canary Wharf, London E14 5JP

Authorised by the Office of the Comptroller of the Currency in the jurisdiction
of the USA.

Authorised by the Prudential Regulation Authority. Subject to regulation by the
Financial Conduct

Authority and to limited regulation by the Prudential Regulation Authority.
Details about the

extent of our regulation by the Prudential Regulation Authority are available
from us on request.



--------------------------------------------------------------------------------

Dealer and Counterparty as of the date of this Confirmation, and if any such
section numbers are changed in the Indenture as executed, the parties will amend
this Confirmation in good faith to preserve the intent of the parties. Subject
to the foregoing, references to the Indenture herein are references to the
Indenture as in effect on the date hereof and on the date of its execution,
respectively, and if the Indenture is amended following such date (other than
any amendment or supplement of the Indenture pursuant to Section 10.01(h) of the
Indenture that, as determined by the Calculation Agent, conforms the Indenture
to the description of the Convertible Notes in the Offering Memorandum), any
such amendment will be disregarded for purposes of this Confirmation unless the
parties agree otherwise in writing.

Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1. This Confirmation evidences a complete binding agreement between Counterparty
and Dealer as to the terms of the Transaction to which this Confirmation
relates. This Confirmation (notwithstanding anything to the contrary herein)
shall be subject to an agreement in the form of the 2002 ISDA Master Agreement
(the “Master Agreement”) as if Dealer and Counterparty had executed an agreement
in such form (but without any Schedule except for the election of the laws of
the State of New York as the governing law) on the Trade Date. In the event of
any inconsistency between the provisions of the Master Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Master Agreement.

2. The Transaction constitutes a Share Forward for purposes of the Equity
Definitions. The terms of the particular Transaction to which this Confirmation
relates are as follows:

 

General Terms.

Trade Date:

March 3, 2015

Effective Date:

March 9, 2015, subject to cancellation of the Transaction as provided in Section
7(c) “Early Unwind” below.

Seller:

Dealer

Buyer:

Counterparty

Shares:

The common stock of Counterparty, par value USD 0.0001 per share (Exchange
Symbol: “GOGO”).

Number of Shares:

Initially 4,204,997 Shares. On each Settlement Date, the Number of Shares shall
be reduced by the Daily Number of Shares for such Settlement Date.

Daily Number of Shares:

For any Valuation Date occurring prior to the Maturity Date, the number of
Shares specified by Dealer in the related Settlement Notice (as defined below
under “Valuation Dates”), which shall not exceed the Number of Shares on such
Valuation Date, and for the Valuation Date occurring on the Maturity Date, if
any, the Number of Shares on such Valuation Date.

Maturity Date:

The last day of the 50 Exchange Business Day period commencing on, and
including, the 42nd Scheduled Trading Day immediately preceding March 1, 2020.

Forward Price:

USD 19.47

 

2



--------------------------------------------------------------------------------

Prepayment:

Applicable

Prepayment Amount:

USD 81,871,291.59

Prepayment Date:

The Effective Date, so long as no cancellation of the Transaction has occurred
as provided in Section 7(c) “Early Unwind.”

Exchange:

The NASDAQ Global Select Market

Related Exchange(s):

All Exchanges

Calculation Agent:

Dealer, subject to the following:

 

The Calculation Agent is Dealer, whose judgments, determinations and
calculations as Calculation Agent shall be made in good faith and in a
commercially reasonable manner. Following any determination or calculation by
the Calculation Agent hereunder, upon a written request by Counterparty, the
Calculation Agent shall promptly (but in any event within five Scheduled Trading
Days) provide to Counterparty by email to the email address provided by
Counterparty in such request a report (in a commonly used file format for the
storage and manipulation of financial data) displaying in reasonable detail the
basis for such determination or calculation (including any assumptions used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential data or information or any proprietary or confidential models used
by it for such determination or calculation.

Settlement Terms:

Physical Settlement:

Applicable. In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer
will deliver to Counterparty the Daily Number of Shares for the related
Valuation Date on the relevant Settlement Date.

Valuation Dates:

(a) Any Scheduled Trading Day following the Effective Date designated by Dealer
in a written notice (a “Settlement Notice”) that is delivered to Counterparty at
least one Scheduled Trading Day prior to such Valuation Date, specifying (i) the
Daily Number of Shares for each such Valuation Date and (ii) the related
Settlement Date(s) and (b) the Maturity Date.

Market Disruption Event:

The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended (A) by deleting the words “at any time during the
one hour period that ends at the relevant Valuation Time, Latest Exercise Time,
Knock-in Valuation Time or Knock-out Valuation Time, as the case may be” and
inserting the words “at any time on any Valuation Date” after the word
“material,” in the third line thereof, and (B) by replacing the words “or (iii)
an Early Closure.” therein with “(iii) an Early Closure, or (iv) a Regulatory
Disruption.”

 

Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.

 

3



--------------------------------------------------------------------------------

Regulatory Disruption:

Any event that Dealer, in its reasonable discretion and in good faith,
determines makes it advisable with regard to any legal, regulatory or
self-regulatory requirements or related policies and procedures applicable to
Dealer, including any requirements, policies or procedures relating to Dealer’s
hedging activities hereunder, to refrain from or decrease any market activity in
connection with the Transaction. Dealer shall notify Counterparty as soon as
reasonably practicable that a Regulatory Disruption has occurred and the
Valuation Dates affected by it.

Dividends:

Dividend Payment:

In lieu of Section 9.2(a)(iii) of the Equity Definitions, Dealer will pay to
Counterparty the Dividend Amount on the third Currency Business Day immediately
following the Dividend Payment Date.

Dividend Amount:

(a) 100% of the per Share amount of any cash dividend declared by the Issuer to
holders of record of a Share on any record date occurring during the period
from, and including, the Effective Date to, but excluding, the final Settlement
Date, multiplied by (b) the Number of Shares on such record date (after giving
effect to any reduction on such record date, if such record date is a Settlement
Date).

Dividend Payment Date:

Each date on which the relevant Dividend Amount is paid by the Issuer to
shareholders of record.

Share Adjustments:

Method of Adjustment:

Calculation Agent Adjustment. For the avoidance of doubt, the payment of any
cash dividend or distribution on the Shares shall not constitute a Potential
Adjustment Event but instead shall be governed by the provisions set forth under
the heading “Dividends” above.

Extraordinary Events:

New Shares:

In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors)”.

Consequences of Merger Events:

Share-for-Share:

Calculation Agent Adjustment

Share-for-Other:

Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Share-for-Combined:

Calculation Agent Adjustment or Cancellation and Payment, at the commercially
reasonable election of Dealer

Consequences of Tender Offers:

Share-for-Share:

Calculation Agent Adjustment

Share-for-Other:

Calculation Agent Adjustment

 

4



--------------------------------------------------------------------------------

Share-for-Combined:

Calculation Agent Adjustment

Calculation Agent Adjustment:

If, with respect to a Merger Event or a Tender Offer, the consideration for the
Shares includes (or, at the option of a holder of Shares, may include) shares of
an entity or person that is not a corporation or is not organized under the laws
of the United States, any State thereof or the District of Columbia, then
Cancellation and Payment may apply at Dealer’s sole election.

Composition of Combined Consideration:

Not Applicable

Nationalization, Insolvency or Delisting:

Cancellation and Payment; provided that, in addition to the provisions of
Section 12.6(a)(iii) of the Equity Definitions, it will also constitute a
Delisting if the Exchange is located in the United States and the Shares are not
immediately re-listed, re-traded or re-quoted on any of the New York Stock
Exchange, The NASDAQ Global Select Market or The NASDAQ Global Market (or their
respective successors); if the Shares are immediately re-listed, re-traded or
re-quoted on any of the New York Stock Exchange, The NASDAQ Global Select Market
or The NASDAQ Global Market (or their respective successors), such exchange or
quotation system shall thereafter be deemed to be the Exchange. For purposes of
this Confirmation (x) the phrase “will be cancelled” in the first line of
Section 12.6(c)(ii) of the Equity Definitions shall be replaced with the phrase
“may be cancelled by Dealer in its commercially reasonable discretion” and (y)
the words “if so cancelled” shall be inserted immediately following the word
“and” in the second line of Section 12.6(c)(ii) of the Equity Definitions.

Additional Disruption Events:

Change in Law:

Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended by (i) replacing the phrase “the interpretation” in the third
line thereof with the phrase “, or public announcement of, the formal or
informal interpretation”, (ii) replacing the word “Shares” where it appears in
clause (X) thereof with the words “Hedge Position” and (iii) replacing the
parenthetical beginning after the word “regulation” in the second line thereof
the words “(including, for the avoidance of doubt and without limitation, (x)
any tax law or (y) adoption, effectiveness or promulgation of new regulations
authorized or mandated by existing statute)”.

Failure to Deliver:

Applicable

Hedging Disruption:

Applicable; provided that Section 12.9(b)(iii) of the Equity Definitions is
hereby amended by inserting in the third line thereof, after the words “to
terminate the Transaction”, the words “or a portion of the Transaction affected
by such Hedging Disruption”.

Increased Cost of Hedging:

Applicable; provided that for purposes of this Confirmation (x) the comma
immediately preceding “(B)” in the seventh line of Section 12.9(b)(vi) of the
Equity Definitions shall be replaced with the word “or”, (y) clause (C) of
Section 12.9(b)(vi) of the Equity Definitions shall be deleted and (z) the words
“either party” in the twelfth line of Section 12.9(b)(vi) of the Equity
Definitions shall be replaced with the words “the Hedging Party”.

 

5



--------------------------------------------------------------------------------

Loss of Stock Borrow:

Not Applicable

Increased Cost of Stock Borrow:

Not Applicable

Hedging Party:

For all applicable Additional Disruption Events, Dealer who, in such capacity,
shall make all determinations and calculations in good faith and in a
commercially reasonable manner.

Determining Party:

For all applicable Extraordinary Events, Dealer.

Non-Reliance:

Applicable Agreements and Acknowledgements Regarding Hedging Activities:
Applicable Additional Acknowledgements: Applicable

 

3. Account Details:

 

  (a) Account for payments to Counterparty:

To be provided by Counterparty.

Account for delivery of Shares to Counterparty:

To be provided by Counterparty.

 

  (b) Account for payments to Dealer:

 

Bank: JPMorgan Chase Bank, N.A. ABA#: 021000021 Acct No.: 099997979 Beneficiary:
JPMorgan Chase Bank, N.A. New York Ref: Derivatives

Account for delivery of Shares from Dealer:

To be provided by Dealer.

 

4. Offices:

The Office of Counterparty for the Transaction is: Inapplicable, Counterparty is
not a Multibranch Party.

The Office of Dealer for the Transaction is: London

JPMorgan Chase Bank, National Association

London Branch

25 Bank Street

Canary Wharf

London E14 5JP

England

 

6



--------------------------------------------------------------------------------

5. Notices: For purposes of this Confirmation:

 

  (a) Address for notices or communications to Counterparty:

Gogo Inc.

1250 N. Arlington Heights Rd., Suite 500

Itasca, IL 60143

Attn:     Varvara Alva, Vice President, Investor Relations and Treasurer

Telephone No.: 630-647-1069

Facsimile No.:630-647-1268

 

  (b) Address for notices or communications to Dealer:

JPMorgan Chase Bank, National Association

EDG Marketing Support

Email:                 edg_notices@jpmorgan.com

edg_ny_corporate_sales_support@jpmorgan.com

Facsimile No:     1-866-886-4506

J.P. Morgan Securities LLC

383 Madison Ave

New York, NY 10179

 

6. Representations, Warranties and Agreements of Counterparty.

Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
March 3, 2015, between Counterparty, J.P. Morgan Securities LLC and Merrill
Lynch, Pierce, Fenner & Smith Incorporated, as representatives of the Initial
Purchasers party thereto (the “Initial Purchasers”), are true and correct and
are hereby deemed to be repeated to Dealer as if set forth herein. Furthermore,
in addition to the representations set forth in the Master Agreement,
Counterparty represents and warrants to, and agrees with, Dealer, on date
hereof, that:

(a) (i) It is not entering into the Transaction on behalf of or for the accounts
of any other person or entity, and will not transfer or assign its obligations
under the Transaction or any portion of such obligations to any other person or
entity except in compliance with applicable laws and the terms of the
Transaction; (ii) it understands that the Transaction is subject to complex
risks which may arise without warning and may at times be volatile, and that
losses may occur quickly and in unanticipated magnitude; (iii) it is authorized
to enter into the Transaction and such action does not violate any laws of its
jurisdiction of incorporation, organization or residence (including, but not
limited to, any applicable position or exercise limits set by any
self-regulatory organization, either acting alone or in concert with others) or
the terms of any agreement to which it is a party; (iv) it has consulted with
its legal advisor(s) and has reached its own conclusions about the Transaction,
and any legal, regulatory, tax, accounting or economic consequences arising from
the Transaction; (v) it has concluded that the Transaction is suitable in light
of its own investment objectives, financial condition and expertise; and
(vi) neither Dealer nor any of its affiliates has advised it with respect to any
legal, regulatory, tax, accounting or economic consequences arising from the
Transaction, and neither Dealer nor any of its affiliates is acting as agent, or
advisor for Counterparty in connection with the Transaction.

(b) Counterparty (A) is capable of evaluating investment risks independently,
both in general and with regard to all transactions and investment strategies
involving a security or securities; (B) will exercise independent judgment in
evaluating the recommendations of any broker-dealer or its associated persons,
unless it has otherwise notified the broker-dealer in writing; and (C) has total
assets of at least $50 million.

(c) The reports and other documents filed by Counterparty with the U.S.
Securities and Exchange Commission (“SEC”) pursuant to the Securities Exchange
Act of 1934, as amended (the “Exchange Act”) when considered as a whole (with
the more recent such reports and documents deemed to amend inconsistent
statements contained in any earlier such reports and documents), do not contain
any untrue statement of a material fact or any omission of a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances in which they were made, not misleading.
Counterparty is not in possession of any material nonpublic information
regarding the business, operations or prospects of Counterparty or the Shares.

 

7



--------------------------------------------------------------------------------

(d) Counterparty is not entering into the Transaction to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for the Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for the
Shares) or otherwise in violation of the Exchange Act.

(e) Counterparty is not on the Trade Date engaged in a distribution, as such
term is used in Regulation M under the Exchange Act of any securities of
Counterparty, other than a distribution meeting the requirements of the
exception set forth in Rules 101(b)(10) and 102(b)(7) of Regulation M.
Counterparty shall not, until the second Scheduled Trading Day immediately
following the Effective Date, engage in any such distribution. Counterparty
shall not, during (x) the period beginning on, and including, the 42nd Scheduled
Trading Day immediately preceding March 1, 2020 and ending on, and including,
the second Scheduled Trading Day immediately following the Maturity Date,
(y) the period beginning on, and including, the date on which Counterparty or
any subsidiary thereof repurchases or exchanges any of the Convertible Notes
pursuant to the terms thereof, commences a tender offer for the Convertible
Notes or enters into any agreement to repurchase or exchange the Convertible
Notes, and ending on, and including, the second Scheduled Trading Day
immediately following completion by Dealer of any unwind activity with respect
to Dealer’s Hedge Positions as a result of any such repurchase, exchange or
tender offer, or (z) upon the occurrence of a “Make-Whole Fundamental Change”
(as defined in the Indenture), the period beginning on, and including, the
“Effective Date” (as defined in the Indenture) of such Make-Whole Fundamental
Change, and ending on, and including, the second Scheduled Trading Day
immediately following completion by Dealer of any unwind activity with respect
to Dealer’s Hedge Positions in connection with any “Conversion Date” (as defined
in the Indenture) that occurs “in connection with” such Make-Whole Fundamental
Change (within the meaning of the Indenture) (any period described in clause
(x), clause (y), or clause (z), a “Prohibited Period”), engage in any such
distribution, other than a distribution meeting the requirements of one of the
exceptions set forth in Rule 101(b) and Rule 102(b) of Regulation M.
Counterparty shall give contemporaneous written notice to Dealer upon it or any
of its subsidiaries repurchasing or exchanging the Convertible Notes pursuant to
their terms, commencing a tender offer for the Convertible Notes or entering
into any agreement to repurchase or exchange the Convertible Notes, and Dealer
shall give prompt written notice to Counterparty of its completion of any unwind
activity with respect to Dealer’s Hedge Positions as a result of such
repurchase, exchange or tender offer. By 5:00 p.m. (New York City) time on the
Scheduled Trading Day following any “Conversion Date” (as defined in the
Indenture) that occurs “in connection with” such Make-Whole Fundamental Change
(within the meaning of the Indenture), Counterparty shall give written notice to
Dealer of the aggregate principal amount of Convertible Notes converted on such
Conversion Date and the “Settlement Method” (as defined in the Indenture) that
applies to such Convertible Notes. In addition, Dealer shall give prompt written
notice to Counterparty of its completion of any unwind activity with respect to
Dealer’s Hedge Positions in connection with any such Conversion Date.

(f) The Transaction was approved by the board of directors of Counterparty, and
Counterparty is entering into the Transaction solely for the purposes stated in
such board resolution. There is no internal policy of Counterparty, whether
written or oral, that would prohibit Counterparty from entering into any aspect
of the Transaction, including, but not limited to, the purchases of Shares to be
made pursuant hereto.

(g) Counterparty has all necessary corporate power and authority to execute,
deliver and perform its obligations in respect of the Transaction; such
execution, delivery and performance have been duly authorized by all necessary
corporate action on Counterparty’s part; and this Confirmation has been duly and
validly executed and delivered by Counterparty and constitutes its valid and
binding obligation, enforceable against Counterparty in accordance with its
terms, subject to applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium and similar laws affecting creditors’ rights and
remedies generally, and subject, as to enforceability, to general principles of
equity, including principles of commercial reasonableness, good faith and fair
dealing (regardless of whether enforcement is sought in a proceeding at law or
in equity) and except that rights to indemnification and contribution hereunder
may be limited by federal or state securities laws or public policy relating
thereto.

(h) On and immediately after the Trade Date and the Prepayment Date (A) the
assets of Counterparty at their fair valuation exceed the liabilities of
Counterparty, including contingent liabilities, (B) the capital of Counterparty
is adequate to conduct the business of Counterparty, (C) Counterparty has the
ability to pay its debts and obligations as such debts mature and does not
intend to, or does not believe that it will, incur debt beyond its ability to
pay as such debts mature, (D) Counterparty is not, and will not be, “insolvent”
(as such term is defined under Section 101(32) of the U.S. Bankruptcy Code
(Title 11 of the United States Code) (the “Bankruptcy Code”)), and
(E) Counterparty could have purchased Shares with an aggregate purchase price
equal to the Prepayment Amount in compliance with the corporate laws of the
jurisdiction of its incorporation.

 

8



--------------------------------------------------------------------------------

(i) Counterparty has made, and will make, all filings required to be made by it
with the SEC, any securities exchange or any other regulatory body with respect
to the Transaction contemplated hereby.

(j) Neither the execution and delivery of this Confirmation nor the incurrence
or performance of obligations of Counterparty hereunder will conflict with or
result in a breach of the certificate of incorporation or by-laws (or any
equivalent documents) of Counterparty, or any applicable law or regulation, or
any order, writ, injunction or decree of any court or governmental authority or
agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.

(k) No consent, approval, authorization, or order of, or filing with, any
governmental agency or body or any court is required in connection with the
execution, delivery or performance by Counterparty of this Confirmation, except
such as have been obtained or made and such as may be required under the
Securities Act of 1933, as amended (the “Securities Act”), or state securities
laws.

(l) Counterparty is not and, after giving effect to the transactions
contemplated in this Confirmation and the transactions contemplated under “Use
of Proceeds” in the Offering Memorandum, will not be required to register as an
“investment company” as such term is defined in the Investment Company Act of
1940, as amended.

(m) Counterparty is an “eligible contract participant” (as such term is defined
in Section 1a(18) of the Commodity Exchange Act, as amended, other than a person
that is an eligible contract participant under Section 1a(18)(C) of the
Commodity Exchange Act).

(n) No state or local (including any non-U.S. jurisdiction’s) law, rule,
regulation or regulatory order applicable to the Shares would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares.

(o) On the Trade Date and on any day during a Prohibited Period, neither
Counterparty nor any “affiliated purchaser” (each as defined in Rule 10b-18
under the Exchange Act) shall directly or indirectly (including, without
limitation, by means of any cash-settled or other derivative instrument)
purchase, offer to purchase, place any bid or limit order that would effect a
purchase of, or commence any tender offer relating to, any Shares (or an
equivalent interest, including a unit of beneficial interest in a trust or
limited partnership or a depository share) or any security convertible into or
exchangeable or exercisable for Shares.

(p) Counterparty acknowledges that the offer and sale of the Transaction to it
is intended to be exempt from registration under the Securities Act, by virtue
of Section 4(a)(2) thereof. Accordingly, Counterparty represents and warrants to
Dealer that (i) it has the financial ability to bear the economic risk of its
investment in the Transaction and is able to bear a total loss of its
investment, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof and (iv) the assignment, transfer or other disposition of the
Transaction has not been and will not be registered under the Securities Act and
is restricted under this Confirmation, the Securities Act and state securities
laws.

 

7. Other Provisions.

(a) Opinions. On or prior to the Effective Date, Counterparty shall deliver to
Dealer an opinion of counsel, dated as of the Effective Date, in form and
substance reasonably satisfactory to Dealer, with respect to the matters set
forth in Section 6(g), Section 6(j), Section 6(k) and Section 6(l) of this
Confirmation. Delivery of such opinion to Dealer shall be a condition precedent
for the purpose of Section 2(a)(iii) of the Master Agreement with respect to
each obligation of Dealer under Section 2(a)(i) of the Master Agreement.

(b) Repurchase Notices. Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Dealer a written notice of such
repurchase (a “Repurchase Notice”) on such day if following such repurchase, the
number of outstanding Shares as determined on such day is (i) less than
77,445,629 (in the case of the first such notice) or (ii) thereafter more than
6,530,413 less than the number of Shares included in the immediately preceding
Repurchase Notice. Counterparty agrees to indemnify and hold harmless Dealer and
its affiliates and their respective officers, directors, employees, affiliates,
advisors, agents and controlling

 

9



--------------------------------------------------------------------------------

persons (each, an “Indemnified Person”) from and against any and all losses
(including losses relating to Dealer’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, which an Indemnified Person may
become subject to, as a result of Counterparty’s failure to provide Dealer with
a Repurchase Notice on the day and in the manner specified in this paragraph,
and to reimburse, within 30 days, upon written request, each of such Indemnified
Persons for any reasonable legal or other expenses incurred in connection with
investigating, preparing for, providing testimony or other evidence in
connection with or defending any of the foregoing. If any suit, action,
proceeding (including any governmental or regulatory investigation), claim or
demand shall be brought or asserted against the Indemnified Person as a result
of Counterparty’s failure to provide Dealer with a Repurchase Notice in
accordance with this paragraph, such Indemnified Person shall promptly notify
Counterparty in writing, and Counterparty, upon request of the Indemnified
Person, shall retain counsel reasonably satisfactory to the Indemnified Person
to represent the Indemnified Person and any others Counterparty may designate in
such proceeding and shall pay the reasonable, out-of-pocket fees and expenses of
such counsel related to such proceeding. Counterparty shall not be liable for
any settlement of any proceeding contemplated by this paragraph that is effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is a party and indemnity has been sought hereunder by
such Indemnified Person, unless such settlement includes an unconditional
release of such Indemnified Person from all liability on claims that are the
subject matter of such proceeding on terms reasonably satisfactory to such
Indemnified Person. If the indemnification provided for in this paragraph is
unavailable to an Indemnified Person or insufficient in respect of any losses,
claims, damages or liabilities referred to therein, then Counterparty hereunder,
in lieu of indemnifying such Indemnified Person thereunder, shall contribute to
the amount paid or payable by such Indemnified Person as a result of such
losses, claims, damages or liabilities. The remedies provided for in this
paragraph (b) are not exclusive and shall not limit any rights or remedies which
may otherwise be available to any Indemnified Person at law or in equity. The
indemnity and contribution agreements contained in this paragraph shall remain
operative and in full force and effect regardless of the termination of the
Transaction.

(c) Early Unwind. In the event the sale of the “Underwritten Securities” (as
defined in the Purchase Agreement) is not consummated with the Initial
Purchasers for any reason or Counterparty fails to deliver to Dealer an opinion
of counsel as required pursuant to Section 7(a), in each case by 12:00 p.m. (New
York City time) on the Prepayment Date, or such later date as agreed upon by the
parties (the Prepayment Date or such later date, the “Early Unwind Date”), the
Transaction shall automatically terminate (the “Early Unwind”) on the Early
Unwind Date and (i) the Transaction and all of the respective rights and
obligations of Dealer and Counterparty under the Transaction shall be cancelled
and terminated and (ii) each party shall be released and discharged by the other
party from and agrees not to make any claim against the other party with respect
to any obligations or liabilities of the other party arising out of and to be
performed in connection with the Transaction either prior to or after the Early
Unwind Date. Each of Dealer and Counterparty represents and acknowledges to the
other that upon an Early Unwind, all obligations with respect to the Transaction
shall be deemed fully and finally discharged.

(d) Transfer or Assignment.

(i) Dealer may transfer or assign all or any part of its rights or obligations
under the Transaction (A) without Counterparty’s consent to any affiliate of
Dealer, but, only if (1) an Event of Default, Potential Event of Default or
Termination Event will not occur as a result of such transfer or assignment and
(2) as a result of such transfer or assignment, Counterparty will not be
required to pay the transferee on any payment date an amount under
Section 2(d)(i)(4) of the Agreement, as applicable, greater than the amount that
Counterparty would have been required to pay to Dealer in the absence of such
transfer or assignment, or (B) with Counterparty’s consent (whose consent shall
not be unreasonably withheld) to any other third party with a rating for its
long term, unsecured and unsubordinated indebtedness (or to any other third
party whose obligations are guaranteed by an entity with a rating for its long
term, unsecured and unsubordinated indebtedness) equal to or better than the
lesser of (1) the credit rating of Dealer at the time of the transfer and (2) A-
by Standard and Poor’s Rating Group, Inc. or its successor (“S&P”), or A3 by
Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P or Moody’s ceases
to rate such debt, at least an equivalent rating or better by a substitute
rating agency mutually agreed by Counterparty and

 

10



--------------------------------------------------------------------------------

Dealer. If at any time at which (A) the Section 16 Percentage exceeds 8.5%,
(B) the Forward Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds
the Applicable Share Limit (if any applies) (any such condition described in
clauses (A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after
using its commercially reasonable efforts to effect a transfer or assignment of
a portion of the Transaction to a third party on pricing terms reasonably
acceptable to Dealer and within a time period reasonably acceptable to Dealer
such that no Excess Ownership Position exists, then Dealer may designate any
Exchange Business Day as an Early Termination Date with respect to a portion of
the Transaction (the “Terminated Portion”), such that following such partial
termination no Excess Ownership Position exists. In the event that Dealer so
designates an Early Termination Date with respect to a portion of the
Transaction, a payment (or if applicable, in accordance with and subject to
Section 7(f), delivery) shall be made pursuant to Section 6 of the Master
Agreement as if (1) an Early Termination Date had been designated in respect of
a Transaction having terms identical to the Transaction and a Number of Shares
equal to the number of Shares underlying the Terminated Portion,
(2) Counterparty were the sole Affected Party with respect to such partial
termination and (3) the Terminated Portion were the sole Affected Transaction
(and, for the avoidance of doubt, the provisions of Section 7(f) shall apply to
any amount that is payable by Dealer to Counterparty pursuant to this sentence
as if Counterparty was not the Affected Party). The “Section 16 Percentage” as
of any day is the fraction, expressed as a percentage, (A) the numerator of
which is the number of Shares that Dealer and each person subject to aggregation
of Shares with Dealer under Section 13 or Section 16 of the Exchange Act and
rules promulgated thereunder directly or indirectly beneficially own (as defined
under Section 13 or Section 16 of the Exchange Act and rules promulgated
thereunder) and (B) the denominator of which is the number of Shares
outstanding. The “Forward Equity Percentage” as of any day is the fraction,
expressed as a percentage, (A) the numerator of which is the Number of Shares
and (B) the denominator of which is the number of Shares outstanding. The “Share
Amount” as of any day is the number of Shares that Dealer and any person whose
ownership position would be aggregated with that of Dealer (Dealer or any such
person, a “Dealer Person”) under any law, rule, regulation, regulatory order or
organizational documents or contracts of Counterparty that are, in each case,
applicable to ownership of Shares (“Applicable Restrictions”), owns,
beneficially owns, constructively owns, controls, holds the power to vote or
otherwise meets a relevant definition of ownership under any Applicable
Restriction, as determined by Dealer in its reasonable discretion. The
“Applicable Share Limit” means a number of Shares equal to (A) the minimum
number of Shares that could give rise to reporting or registration obligations
or other requirements (including obtaining prior approval from any person or
entity or making the Shares subject to redemption) of a Dealer Person, or could
result in an adverse effect on a Dealer Person, under any Applicable
Restriction, as determined by Dealer in its reasonable discretion, minus (B) 1%
of the number of Shares outstanding.

(ii) Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or to make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

(e) Staggered Settlement. If upon advice of counsel with respect to any legal,
regulatory or self-regulatory requirements or related policies or procedures
applicable to Dealer, including any requirements, policies or procedures
relating to Dealer’s hedging activities hereunder, Dealer reasonably determines
that it would not be practicable or advisable to deliver, or to acquire Shares
to deliver, any or all of the Shares to be delivered by Dealer on any Settlement
Date for the Transaction, Dealer may, by notice to Counterparty on or prior to
such Settlement Date (a “Nominal Settlement Date”), elect to deliver the Daily
Number of Shares otherwise deliverable on such Nominal Settlement Date on two or
more dates (each, a “Staggered Settlement Date”) or at two or more times on a
Nominal Settlement Date as follows:

 

  (1) in such notice, Dealer will specify to Counterparty the related Staggered
Settlement Dates (each of which will be on or prior to the twentieth
(20th) Exchange Business Day following such Nominal Settlement Date) and the
number of Shares that it will deliver on each Staggered Settlement Date or
delivery times;

 

  (2) the aggregate number of Shares that Dealer will deliver to Counterparty
hereunder on all such Staggered Settlement Dates or delivery times will equal
the number of Shares that Dealer would otherwise be required to deliver on such
Nominal Settlement Date; and

 

11



--------------------------------------------------------------------------------

  (3) the Physical Settlement terms will apply on each Staggered Settlement
Date, except that the Daily Number of Shares otherwise deliverable on such
Nominal Settlement Date will be allocated among such Staggered Settlement Dates
or delivery times as specified by Dealer in the notice referred to in clause
(1) above.

Notwithstanding anything herein to the contrary, solely in connection with a
Staggered Settlement Date, Dealer shall be entitled to deliver Shares to
Counterparty from time to time prior to the date on which Dealer would be
obligated to deliver them to Counterparty pursuant to the Physical Settlement
terms set forth above, and Counterparty agrees to credit all such early
deliveries against Dealer’s obligations hereunder in the direct order in which
such obligations arise. No such early delivery of Shares will accelerate or
otherwise affect any of Counterparty’s obligations to Dealer hereunder.

(f) Alternative Calculations and Payment on Early Termination and on Certain
Extraordinary Events. If (a) an Early Termination Date (whether as a result of
an Event of Default or a Termination Event) occurs or is designated with respect
to the Transaction or (b) the Transaction is cancelled or terminated upon the
occurrence of an Extraordinary Event, and if Dealer would owe any amount to
Counterparty pursuant to Section 6(d)(ii) of the Master Agreement or any
Cancellation Amount pursuant to Article 12 of the Equity Definitions (any such
amount, a “Payment Obligation”), then Dealer shall satisfy the Payment
Obligation by the Share Termination Alternative (as defined below).

 

Share Termination Alternative:

If applicable, Dealer shall deliver to Counterparty the Share Termination
Delivery Property on, or within a commercially reasonable period of time after,
the date when the relevant Payment Obligation would otherwise be due pursuant to
Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii) and 6(e) of
the Master Agreement, as applicable (the “Share Termination Payment Date”), in
satisfaction of such Payment Obligation in the manner reasonably requested by
Counterparty free of payment.

Share Termination Delivery Property:

A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation, divided by the Share Termination Unit
Price. The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of a security therein with an
amount of cash equal to the value of such fractional security based on the
values used to calculate the Share Termination Unit Price.

Share Termination Unit Price:

The value to Dealer of property contained in one Share Termination Delivery
Unit, as determined by the Calculation Agent in its discretion by commercially
reasonable means and notified by the Calculation Agent to Dealer at the time of
notification of the Payment Obligation. For the avoidance of doubt, the parties
agree that in determining the Share Termination Delivery Unit Price the
Calculation Agent may consider the purchase price paid in connection with the
purchase of Share Termination Delivery Property or the per Share unwind price of
any Share-linked Hedge Positions, as the case may be.

Share Termination Delivery Unit:

One Share or, if the Shares have changed into cash or any other property or the
right to receive cash or any other property as the result of a Nationalization,

 

12



--------------------------------------------------------------------------------

Insolvency or Merger Event (any such cash or other property, the “Exchange
Property”), a unit consisting of the type and amount of such Exchange Property
received by a holder of one Share (without consideration of any requirement to
pay cash or other consideration in lieu of fractional amounts of any securities)
in such Nationalization, Insolvency or Merger Event, as determined by the
Calculation Agent.

Failure to Deliver:

Applicable

Other applicable provisions:

If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9 and 9.11 of the Equity Definitions will be applicable, except that all
references in such provisions to “Physically-settled” shall be read as
references to “Share Termination Settled” and all references to “Shares” shall
be read as references to “Share Termination Delivery Units”. “Share Termination
Settled” in relation to the Transaction means that the Share Termination
Alternative is applicable to the Transaction.

(g) Securities Contract, Swap Agreement. The parties hereto intend for (i) the
Transaction to be a “securities contract” and a “swap agreement” as defined in
the Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 546(e),
546(g), 555 and 560 of the Bankruptcy Code, (ii) a party’s right to liquidate
the Transaction and to exercise any other remedies upon the occurrence of any
Event of Default, Early Termination Event, Extraordinary Event or Additional
Disruption Event under this Confirmation with respect to the other party to
constitute a “contractual right” as described in the Bankruptcy Code, and
(iii) each payment and delivery of cash, securities or other property hereunder
to constitute a “margin payment” or “settlement payment” and a “transfer” as
defined in the Bankruptcy Code.

(h) No Collateral, Netting or Setoff. Notwithstanding any provision of the
Master Agreement, or any other agreement between the parties, to the contrary,
no collateral is transferred in connection with the Transaction. Obligations
under the Transaction shall not be netted, recouped or set off (including
pursuant to Section 6 of the Master Agreement) against any other obligations of
the parties, whether arising under the Master Agreement, this Confirmation,
under any other agreement between the parties hereto, by operation of law or
otherwise, and no other obligations of the parties shall be netted, recouped or
set off (including pursuant to Section 6 of the Master Agreement) against
obligations under the Transaction, whether arising under the Master Agreement,
this Confirmation, under any other agreement between the parties hereto, by
operation of law or otherwise, and each party hereby waives any such right of
setoff, netting or recoupment.

(i) Status of Claims in Bankruptcy. Dealer acknowledges and agrees that this
Confirmation is not intended to convey to Dealer rights against Counterparty
with respect to the Transaction that are senior to the claims of common
stockholders of Counterparty in any U.S. bankruptcy proceedings of Counterparty;
provided that nothing herein shall limit or shall be deemed to limit Dealer’s
right to pursue remedies in the event of a breach by Counterparty of its
obligations and agreements with respect to the Transaction; provided, further,
that nothing herein shall limit or shall be deemed to limit Dealer’s rights in
respect of any transactions other than the Transaction.

(j) Governing Law. This Confirmation will be governed by, and construed in
accordance with, the laws of the State of New York (without reference to choice
of law doctrine).

(k) Waiver of Jury Trial. Each party waives, to the fullest extent permitted by
applicable law, any right it may have to a trial by jury in respect of any suit,
action or proceeding relating to the Transaction. Each party (i) certifies that
no representative, agent or attorney of either party has represented, expressly
or otherwise, that such other party would not, in the event of such a suit,
action or proceeding, seek to enforce the foregoing waiver and (ii) acknowledges
that it and the other party have been induced to enter into the Transaction, as
applicable, by, among other things, the mutual waivers and certifications
provided herein.

 

13



--------------------------------------------------------------------------------

(l) Tax Disclosure. Effective from the date of commencement of discussions
concerning the Transaction, Counterparty and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Counterparty relating to such tax treatment and tax structure.

(m) Right to Extend. Dealer may postpone or add, in whole or in part, any
Valuation Dates and related Settlement Dates, or any other date of valuation,
payment or delivery by Dealer, with respect to some or all of the Number of
Shares hereunder, if Dealer reasonably determines that such action is necessary
or appropriate to preserve Dealer’s hedging or hedge unwind activity hereunder
in light of existing liquidity conditions or to enable Dealer to effect
purchases of Shares in connection with its hedging, hedge unwind or settlement
activity hereunder in a manner that would, if Dealer were Counterparty or an
affiliated purchaser of Counterparty, be in compliance with applicable legal,
regulatory or self-regulatory requirements or related policies and procedures
applicable to Dealer, including any requirements, policies or procedures
relating to Dealer’s hedging activities hereunder.

(n) Wall Street Transparency and Accountability Act. In connection with
Section 739 of the Wall Street Transparency and Accountability Act of 2010
(“WSTAA”), the parties hereby agree that neither the enactment of WSTAA or any
regulation under the WSTAA, nor any requirement under WSTAA or an amendment made
by WSTAA, shall limit or otherwise impair either party’s otherwise applicable
rights to terminate, renegotiate, modify, amend or supplement this Confirmation
or the Master Agreement, as applicable, arising from a termination event, force
majeure, illegality, increased costs, regulatory change or similar event under
this Confirmation, the Equity Definitions incorporated herein, or the Master
Agreement (including, but not limited to, rights arising from Change in Law,
Hedging Disruption, Increased Cost of Hedging, an Excess Ownership Position, or
Illegality (as defined in the Master Agreement)).

(o) Notice. Counterparty shall, upon obtaining knowledge of the occurrence of
any event that would, with the giving of notice, the passage of time or the
satisfaction of any condition, constitute an Event of Default in respect of
which it would be the Defaulting Party, a Termination Event in respect of which
it would be an Affected Party, a Potential Adjustment Event or an Extraordinary
Event (including without limitation an Additional Disruption Event), notify
Dealer within one Scheduled Trading Day of the occurrence of obtaining such
knowledge.

(p) Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the final
Valuation Date, Dealer and its affiliates may buy or sell Shares or other
securities or buy or sell options or futures contracts or enter into swaps or
other derivative securities in order to adjust its hedge position with respect
to the Transaction; (B) Dealer and its affiliates also may be active in the
market for Shares other than in connection with hedging activities in relation
to the Transaction; (C) Dealer shall make its own determination as to whether,
when or in what manner any hedging or market activities in securities of
Counterparty shall be conducted and shall do so in a manner that it deems
appropriate to hedge its price and market risk with respect to the Forward
Price; and (D) any market activities of Dealer and its affiliates with respect
to Shares may affect the market price and volatility of Shares in a manner that
may be adverse to Counterparty.

(q) Role of Agent. Each party agrees and acknowledges that (i) J.P. Morgan
Securities LLC, an affiliate of JPMorgan (“JPMS”), has acted solely as agent and
not as principal with respect to the Transaction and (ii) JPMS has no obligation
or liability, by way of guaranty, endorsement or otherwise, in any manner in
respect of the Transaction (including, if applicable, in respect of the
settlement thereof). Each party agrees it will look solely to the other party
(or any guarantor in respect thereof) for performance of such other party’s
obligations under the Transaction.

(r) Tax Matters.

 

  (i)

Withholding Tax imposed on payments to non-US counterparties under the United
States Foreign Account Tax Compliance Act. “Tax” and “Indemnifiable Tax”, each
as defined in Section 14 of the Master Agreement, shall not include any U.S.
federal withholding tax imposed or collected pursuant to Sections 1471 through
1474 of the U.S. Internal Revenue Code of 1986, as amended (the “Code”), any
current or future regulations or official interpretations thereof, any agreement
entered into pursuant to Section 1471(b) of the Code, or any fiscal or
regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the

 

14



--------------------------------------------------------------------------------

  implementation of such Sections of the Code (a “FATCA Withholding Tax”). For
the avoidance of doubt, a FATCA Withholding Tax is a Tax the deduction or
withholding of which is required by applicable law for the purposes of
Section 2(d) of the Master Agreement.

 

  (ii) HIRE Act. “Tax” and “Indemnifiable Tax”, each as defined in Section 14 of
the Master Agreement, shall not include any tax imposed on payments treated as
dividends from sources within the United States under Section 871(m) of the Code
or any regulations issued thereunder.

 

  (iii) Tax documentation. Counterparty shall provide to Dealer a valid U.S.
Internal Revenue Service Form W-9, or any successor thereto, (i) on or before
the date of execution of this Confirmation and (ii) promptly upon learning that
any such tax form previously provided by Counterparty has become obsolete or
incorrect. Additionally, Counterparty shall, promptly upon request by Dealer,
provide such other tax forms and documents reasonably requested by Dealer.
Dealer shall provide to Counterparty a valid U.S. Internal Revenue Service Form
W-9, or any successor thereto, (i) on or before the date of execution of this
Confirmation and (ii) promptly upon learning that any such tax form previously
provided by Dealer has become obsolete or incorrect. Additionally, Dealer shall,
promptly upon request by Counterparty, provide such other tax forms and
documents reasonably requested by Counterparty.

 

  (iv) Tax Representations. Counterparty represents to Dealer that: it is a
“U.S. person” (as that term is used in section 1.1441-4(a)(3)(ii) of the United
States Treasury Regulations) for U.S. federal income tax purposes and an exempt
recipient under Treasury Regulation Section 1.6049-4(c)(1)(ii). Dealer
represents to Counterparty that: it is a “U.S. person” (as that term is used in
section 1.1441-4(a)(3)(ii) of the United States Treasury Regulations) for U.S.
federal income tax purposes and an exempt recipient under Treasury Regulation
Section 1.6049-4(c)(1)(ii).

(s) Initial Hedge Position Counterparties. Dealer agrees that it will use
commercially reasonable efforts to establish its initial Hedge Positions, or
portion thereof, with respect to the Transaction that consists of
over-the-counter equity derivatives transactions relating to the Shares with one
or more counterparties that Dealer believes in good faith to be a purchaser of
the Convertible Notes at or around the time it agrees to enter into such
transaction with such counterparty (it being understood that for the avoidance
of doubt, following the establishment of such Hedge Positions, Dealer shall not
be required to maintain any such Hedge Positions with any such counterparties).

[Signatures to follow on separate page]

 

15



--------------------------------------------------------------------------------

 

LOGO [g889849g08z21.jpg]             

Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to J.P. Morgan
Securities LLC, 383 Madison Ave, New York, NY 10179, and by email to
EDG_Notices@jpmorgan.com and EDG_NY_Corporate_Sales_Support@jpmorgan.com.

 

Yours sincerely,

J.P. Morgan Securities LLC, as agent for JPMorgan Chase Bank, National
Association

By:

/s/ Yun Xie

Name: Yun Xie Title: Vice President

Confirmed as of the date first

above written:

 

Gogo Inc.

By:

/s/ Norman Smagley

Name:

Norman Smagley

Title:

Executive Vice President and Chief Financial Officer